DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary amendment filed on October 9th, 2020 has been entered.
The cancellation of claims 1-7 and addition of claims 8-25 have been acknowledged.

Claim Objections
Claim 8 is objected to because of the following informalities: the limitation “a top surface an object” in line 5 appears to be missing a word. The limitation has been interpreted as “a top surface of an object.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data acquisition section that acquires, “ a data processing section that creates,” “the data processing section structures,” “the data processing section excludes,” “the data processing section calculates,” “the data processing section determines,” “the data processing section that sets,” “the data processing section assumes”  in claims 8-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the object” in lines 7 and 10. The limitation renders the claim indefinite because it is not clear whether this object corresponds to the suspended load or the ground object. For the purpose of further examination, the limitation has been interpreted as “the object including the suspended load and the ground object.”
Claims 9-25 depend from claim 8 and therefore inherit all of the deficiencies of claim 8.
Claim 9 further recites the limitation “the point cloud data.” The limitation renders the claim indefinite because it is unclear whether this data corresponds to the pre- or post-filtered 
Claim 9 further recites the limitation “clusters point cloud data.” The limitation renders the claim indefinite because it is unclear which point cloud data is being referred to. For the purpose of further examination, the limitation has been interpreted as “clusters the remaining point cloud data.”
Claims 10, 12-14, 16, 18-19, 21-23, and 25 depend from claim 9 and therefore inherit all of the deficiencies of claim 9.
Claim 10 is rejected using the same rationale as applied to claim 9 above regarding “point cloud data.” In addition, all of the dependent claims reciting “point cloud data” have been interpreted as corresponding to the remaining point cloud data (after excluding the unnecessary point cloud data).
Claims 13-14, 16, 19, 22-23, and 25 depend from claim 10 and therefore inherit all of the deficiencies of claim 10.
Claim 14 further recites the limitation “it is the” in line 5. The limitation renders the claim indefinite because it is not clear what “it” is referring to. For the purpose of further examination, the claim has been interpreted as determining whether the acquired point cloud data belongs to the unnecessary point cloud data if a horizontal distance between each of the plane clusters and the straight line is smaller than a width of the suspended load.
Claim 14 further recites the limitation “the plane cluster” in lines 6 and 10. The limitation renders the claim indefinite because it is unclear whether this cluster corresponds to one of the plane clusters (recited earlier in claim 9) or a new/different cluster. For the purpose of further examination, the limitation has been interpreted as “each of the plane clusters.” 
Claims 16, 23, and 25 depend from claim 14 and therefore inherit all of the deficiencies of claim 14.
Claim 16 further recites the limitation “a plane cluster” in lines 2-3. The limitation renders the claim indefinite because it is unclear whether this cluster corresponds to the earlier recited cluster (in claim 9) or a new/different cluster. For the purpose of further examination, the limitation has been interpreted as “one of the plane clusters.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 11, 15, 17, 20, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Fang et al., (“A framework for real-time pro-active safety assistance for mobile crane lifting operations,” Automation in Construction, 72 (2016) 367-379), hereinafter referred to as Fang.
Regarding claim 8, Fang teaches a guide information display apparatus, comprising: 
a data display section (Fang Fig. 8 & pg. 375 left column: “The tablet offered a bright 11 in. display so that the user interface is visible to the operator even under normal sunlight conditions”); 
a data acquisition section that acquires image data of a suspended load region taken by a camera, and point cloud data acquired by scanning with a laser scanner from a top surface an object including a suspended load and a ground object in the suspended load region (Fang Fig. 9 & pg. 375 right column: “Fig. 9(b) shows the top view of the reconstructed test site … The two dots indicated the load pick up and placement locations. The point cloud of the lift site was acquired from three laser scans around the site… The visualization results were validated by comparing the reconstructed crane boom and load motions to site camera recordings”); and 
Fang pg. 372 left column: “the extraneous points are filtered out”; Fang Figs. 11-12: the top view shows the load highlighted. Unnecessary information is grayed out. The highlighted guidance is superimposed on the image data. Fang pg. 376 right column: “the objects involved the collision risk (i.e., lifted load and nearby trees) were automatically highlighted in the system user interface”).  

Regarding claim 11, Fang teaches the guide information display apparatus according to claim 8, wherein the unnecessary point cloud data to be excluded is a wire rope for suspending the suspended load (Fang pg. 372 left column: “the extraneous points are filtered out”; Fang Figs. 9 & 11: the processed 3D point cloud image do not show the wire rope compared to the camera pictures).  

Regarding claim 15, Fang teaches the guide information display apparatus according to claim 8, wherein the data processing section 
sets an excluded area between the suspended load and a suspending position of the suspended load, and sets the point cloud data acquired in the excluded area to be the unnecessary point cloud data to be excluded from the point cloud data acquired by the laser scanner (Fang pg. 372 left column, pg. 376 right column, & Figs. 9, 11-12 discussed above).  

Regarding claim 17, Fang further teaches a work machine (Fang Abstract: “This research developed a framework for real-time pro-active safety assistance for mobile crane Fang Fig. 2: mobile crane). Therefore, claim 17 is rejected using the same rationale as applied to claim 8 above.

Regarding claim 20, Fang further teaches a work machine (Fang Abstract & Fig. 2 discussed above). Therefore, claim 20 is rejected using the same rationale as applied to claim 11 above.

Regarding claim 24, Fang further teaches a work machine (Fang Abstract & Fig. 2 discussed above). Therefore, claim 24 is rejected using the same rationale as applied to claim 15 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9, 10, 12, 13, 18, 19, 21, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., (Automation in Construction, 72 (2016) 367-379), in view of Kishikawa et al., (JP 2014186566 A, hereinafter referred to as Fang and Kishikawa, respectively.
claim 9, Fang teaches the guide information display apparatus according to claim 8, wherein the data processing section structures the point cloud data, clusters point cloud data which belongs to a same layer and for which an inter-point distance is equal to or smaller than a predetermined value to create plane clusters, and creates the guide frame for each of the plane clusters (Fang pg. 372 left column: “The pipeline of obtaining oriented bounding boxes for various objects in point clouds involves the steps of segmentation, clustering, and orientation estimation … ground plane segmentation is performed using Random Sample Consensus (RANSAC) [45]. Points from the ground plane are filtered out so that object points can be separated nicely in the clustering step … The ensuing clustering step involves grouping points that are contained within the same neighborhood together and labelling each group as an individual cluster. The threshold parameter used in this study is 0.4m”; Fang pg. 372 right column: “an oriented bounding box is computed for each point cluster by considering the physical spread of points in the z-axis (vertical axis) and the x-y plane … determine the two principal directions in which points in the cluster vary the most in the x-y plane … The final bounding box is then computed by determining the maximum and minimum length along the vertical axes and the horizontal principal axes”; Fang Fig. 4).  
However, Fang does not appear to explicitly teach that the clustering is based on distance hierarchy.
Pertaining to the same field of endeavor, Kishikawa teaches clustering the point cloud data into a hierarchy from a distance from the laser scanner (Kishikawa Fig. 10 & ¶0043: “The 3 dimensional model generational device 200 separates the read point group for each hierarchy (Step 51). The height H of the hierarchy can be determined arbitrarily … a height H of a hierarchy is preferably a value corresponding to a height of each floor of a general building”).
Fang and Kishikawa are considered to be analogous art because they are directed to image processing using 3D point cloud data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system 

Regarding claim 10, Fang, in view of Kishikawa, teaches the guide information display apparatus according to claim 9, wherein the data processing section excludes, as the unnecessary point cloud data, point cloud data forming a plane cluster having an elevation value higher than an elevation value of the suspended load (Fang pg. 372 left column: “Points from the ground plane are filtered out … all points located within 0.4m of the calculated are filtered out”; Kishikawa Fig. 10 & ¶0043 discussed above teaches that the objects are clustered according to their height. As shown in Fig. 10, step S51, any points with higher elevation than the bottom object is excluded and clustered separately. Kishikawa ¶0044: “The point group of the surface corresponding to the roof is included only in the cluster CL 1 because the building on the side of the cluster CL 2 is higher than the layer to be processed and only the point group for the side surface is included in this layer”).  

Regarding claim 12, Fang, in view of Kishikawa, teaches the guide information display apparatus according to claim 9, wherein the unnecessary point cloud data to be excluded is a wire rope for suspending the suspended load (Fang pg. 372 left column: “the extraneous points are filtered out”; Fang Figs. 9 & 11: the processed 3D point cloud image do not show the wire rope compared to the camera pictures).  

Regarding claim 13, Fang, in view of Kishikawa, teaches the guide information display apparatus according to claim 10, wherein the unnecessary point cloud data to be excluded is a wire rope for suspending the suspended load (Fang pg. 372 left column: “the extraneous Fang Figs. 9 & 11: the processed 3D point cloud image do not show the wire rope compared to the camera pictures).  

Regarding claim 18, Fang, in view of Kishikawa, further teaches a work machine (Fang Abstract & Fig. 2 discussed above). Therefore, claim 18 is rejected using the same rationale as applied to claim 9 above.

Regarding claim 19, Fang, in view of Kishikawa, further teaches a work machine (Fang Abstract & Fig. 2 discussed above). Therefore, claim 19 is rejected using the same rationale as applied to claim 10 above.

Regarding claim 21, Fang, in view of Kishikawa, further teaches a work machine (Fang Abstract & Fig. 2 discussed above). Therefore, claim 21 is rejected using the same rationale as applied to claim 12 above.

Regarding claim 22, Fang, in view of Kishikawa, further teaches a work machine (Fang Abstract & Fig. 2 discussed above).  Therefore, claim 22 is rejected using the same rationale as applied to claim 13 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-9 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 16-18 of copending Application No. 16/632,622, claims 14, 16, and 27 of copending Application No. 16/632,696, and claims 12-13, 16-17, and 32-24 of copending Application No. 16/632,779 (reference applications). Although they are directed to guiding a work machine apparatus for moving a suspended load at a construction site.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application (16/632,639)
Co-pending case
(16/632,622)
Co-pending case 
(16/ 632,696)
Co-pending case 
(16/ 632,779)
Claims 8 and 17
Claims 10-11, 16-17
Claims 14, 27
Claims 12-13, 16-17, 32-34 
Claims 9 and 18
Claims 12, 18
Claim 16



Allowable Subject Matter
Claim(s) 14, 16, 23, and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14, the prior art of record teaches the guide information display apparatus according to claim 10, and further teaches that a line is defined between the current sampling point and the current center position of the cargo being suspended (Engedal ¶0191). 
However, the prior art, alone or in combination, does not appear to explicitly teach or suggest determining whether or not a point cloud data is an unnecessary point cloud data based on whether or not a horizontal distance between a center of gravity of the plane cluster and the straight line is smaller than a suspended load width which is a distance to an outer edge of the suspended load remotest from the center of gravity of the suspended load in a distance direction from the laser scanner, or based on whether or not the suspended load and the plane cluster overlap each other in planar view in the distance direction from the laser scanner.  


Claim 16 depends from claim 14 and therefore is objected to for the same reason as applied to claim 14 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667